DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al (2013/0223700) (herein “Huang”) in view of Katoh et al (2007/0124074) (herein “Katoh”) and further in See; Fig. 1 for storage system 11); and a processor, electrically coupled to the storage device (See; Fig. 1 for Processor 12), configured to execute the instructions comprising: a similarity obtaining module, configured to cause the first processor to obtain an input fingerprint information when a fingerprint sensor senses a fingerprint (See; Fig. 3 S01) and compare the input fingerprint information with a pre-stored valid fingerprint to calculate a similarity between the input fingerprint information and the pre-stored valid fingerprint (See; Fig. 1 and p[0014] for fingerprint acquisition module 101 and fingerprint comparison module 102 which obtain a fingerprint and compare it one or more predetermined fingerprints to calculate a similarity), the similarity obtaining module comprising: a fingerprint obtaining unit, configured to cause the first processor to obtain the input fingerprint information when the fingerprint sensor senses the fingerprint (See; Figs. 1 for fingerprint acquisition module 101); and a similarity calculating unit, configured to cause the first processor to compare the input fingerprint information with the pre-stored valid fingerprint to calculate a percentage of the input fingerprint information identical to the pre-stored valid fingerprint to determine the similarity between the input fingerprint information and the pre-stored valid fingerprint (See; Fig. 1 and p[0014] for fingerprint comparison module 102 which calculates a similarity between the acquired fingerprint and dach of the predetermined fingerprints on a percentage basis). Huang fails to explicitly teach a vibration motor control unit, configured to cause the first processor to control a vibration strength of a vibration motor according to the similarity; the vibration motor control unit comprising: a vibration motor calculating unit, configured to cause the first processor to calculate the vibration strength according to the similarity; and a vibration motor control unit, configured to cause the first processor to control the vibration motor to vibrate according to the vibration strength.See; Fig. 6 and p[0073] where after an input fingerprint is compared to a pre-registered fingerprint and they coincide with each other, authentication is successful. At this time a vibration motor provided in an alerting unit 111 is driven to notify that the authentication ends in success by the vibration function). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huang to use the vibration motor of Katoh so as to provide haptic feedback to the user upon successful authentication, increasing user satisfaction in the device. The combination of Huang and Katoh fail to explicitly teach controlling a vibration strength of a vibration motor according to the similarity; the first processor to calculate the vibration strength according to the similarity; and a vibration motor control unit, configured to cause the first processor to control the vibration motor to vibrate according to the vibration strength.	However, Shin teaches a notification system based off a degree of similarity between two situations (See; p[0051]); vibration motor control unit (See; p[0076] for issuing notifications through vibration output), configured to cause the first processor to control a vibration strength of a vibration motor according to the similarity (See; p[0085] where the notification control section causes vibration, where the strength of the vibration may be set based on the degree of similarity); the vibration motor control unit comprising: a vibration motor calculating unit, configured to cause the first processor to calculate the vibration strength according to the similarity; and a vibration motor control unit, configured to cause the first processor to control the vibration motor to vibrate according to the vibration strength (See; p[0085] where the notification control section causes vibration, where the strength of the vibration may be set based on the degree of similarity. The strength of the vibration must be calculated by a “calculating unit” to cause the vibration motor to vibrate according to the calculated strength). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katoh’s vibration motor to modify its strength of vibration based on a degree of similarity so as to offer more than one type of feedback to the user from the vibration motor during fingerprint authentication, increasing user satisfaction in the device. 	In regards to claim 2, Katoh teaches wherein the processor executes the instructions to perform following operations: comparing the input fingerprint information with the pre-stored valid fingerprint to see if the input fingerprint information is a valid fingerprint; and if the input fingerprint information is determined as a valid fingerprint, then controlling the vibration motor to output a maximum vibration strength (See; Fig. 6 and p[0073] where after an input fingerprint is compared to a pre-registered fingerprint and they coincide with each other, authentication is successful. At this time a vibration motor provided in an alerting unit 111 is driven to notify that the authentication ends in success by the vibration function. Since Katoh’s vibration motor only has one vibration setting, then the vibration output at authentication would be at the maximum vibration strength allowed by the vibration motor).	In regards to claim 3, Huang teaches upon the condition that the similarity is larger than the threshold, determining that the input fingerprint information is a valid fingerprint (See; p[0014] where if the calculated similarity is greater than a predetermine value the acquired fingerprint is determined to be a match). Huang fails to explicitly teach wherein the processor executes the instructions to further perform following operations: calculating the vibration strength according to a formula y=x*ymax/xth; wherein y is the vibration strength, x is the similarity, ymax is the maximum vibration strength, and xth is a similarity threshold.	However, Shin teaches wherein the processor executes the instructions to further perform See; p[0085] where when the similarity is calculated as a percentage as taught by Huang, the above calculation is just multiplying the percentage by the motor’s maximum vibrating strength. If the similarity threshold is set to 100% then the motor will vibrate in sync with the percentage. i.e. a similarity of 50% results in a vibration strength of 50%. Thus Shin shows vibrating strength directly corresponds to the similarity and thus would read on the above equation when xth = 100%). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huang and Kato to use a 1 to 1 similarity to vibration strength ratio so as to more exactly provide understandable haptic feedback to the user.	In regards to claim 4, Huang teaches a method for providing authentication based on a fingerprint similarity, comprising: Step A: obtaining an input fingerprint information when a fingerprint sensor senses a fingerprint and comparing the input fingerprint information with a pre-stored valid fingerprint to calculate a similarity between the input fingerprint information and the pre-stored valid fingerprint (See; Fig. 1 and p[0014] for fingerprint acquisition module 101 and fingerprint comparison module 102 which obtain a fingerprint and compare it one or more predetermined fingerprints to calculate a similarity). Huang fails to explicitly teach Step B: controlling a vibration strength of a vibration motor according to the similarity.	 However, Katoh teaches a system for providing a vibration notification based on a fingerprint similarity comprising controlling a vibration motor to vibrate according to a matched fingerprint (See; Fig. 6 and p[0073] where after an input fingerprint is compared to a pre-registered fingerprint and they coincide with each other, authentication is successful. At this time a vibration motor provided in an alerting unit 111 is driven to notify that the authentication ends in success by the vibration function). See; p[0051]); controlling a vibration strength of a vibration motor according to the similarity. (See; p[0085] where the notification control section causes vibration, where the strength of the vibration may be set based on the degree of similarity). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katoh’s vibration motor to modify its strength of vibration based on a degree of similarity so as to offer more than one type of feedback to the user from the vibration motor during fingerprint authentication, increasing user satisfaction in the device. 	In regards to claim 5, Huang teaches wherein the step A comprises: Step Al: obtaining the input fingerprint information when the fingerprint sensor senses the fingerprint (See; Fig. 3 S01); and Step A2: comparing the input fingerprint information with the pre-stored valid fingerprint to calculate a percentage of the input fingerprint information identical to the pre-stored valid fingerprint to determine the similarity between the input fingerprint information and the prestored valid fingerprint (See; Fig. 1 and p[0014] for fingerprint comparison module 102 which calculates a similarity between the acquired fingerprint and each of the predetermined fingerprints on a percentage basis).	In regards to claim 6, Huang and Katoh fail to explicitly teach wherein the step B comprises: Step Bl: calculating the vibration strength according to the similarity; and Step B2: controlling the vibration motor to vibrate according to the vibration strength. However, Shin teaches wherein the step B See; p[0085] where the notification control section causes vibration, where the strength of the vibration may be set based on the degree of similarity). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katoh’s vibration motor to modify its strength of vibration based on a degree of similarity so as to offer more than one type of feedback to the user from the vibration motor during fingerprint authentication, increasing user satisfaction in the device. 	In regards to claim 7, Katoh teaches wherein the step Bl comprises: comparing the input fingerprint information with the pre-stored valid fingerprint to see if the input fingerprint information is a valid fingerprint; and if the input fingerprint information is determined as a valid fingerprint, then controlling the vibration motor to output a maximum vibration strength (See; Fig. 6 and p[0073] where after an input fingerprint is compared to a pre-registered fingerprint and they coincide with each other, authentication is successful. At this time a vibration motor provided in an alerting unit 111 is driven to notify that the authentication ends in success by the vibration function. Since Katoh’s vibration motor only has one vibration setting, then the vibration output at authentication would be at the maximum vibration strength allowed by the vibration motor).	In regards to claim 8, Huang teaches upon the condition that the similarity is higher than the threshold, determining the input fingerprint information to be a valid fingerprint (See; p[0014] where if the calculated similarity is greater than a predetermine value the acquired fingerprint is determined to be a match). Huang fails to explicitly teach wherein the step Bl further comprises: calculating the vibration strength according to a formula y=x*ymax/xth; wherein y is the vibration strength, x is the similarity, ymax is the maximum vibration strength, and xth is a similarity threshold. See; p[0085] where when the similarity is calculated as a percentage as taught by Huang, the above calculation is just multiplying the percentage by the motor’s maximum vibrating strength. If the similarity threshold is set to 100% then the motor will vibrate in sync with the percentage. i.e. a similarity of 50% results in a vibration strength of 50%. Thus Shin shows vibrating strength directly corresponds to the similarity and thus would read on the above equation when xth = 100%). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huang and Kato to use a 1 to 1 similarity to vibration strength ratio so as to more exactly provide understandable haptic feedback to the user.	In regards to claim 9, Huang teaches a system for providing authentication based on a fingerprint similarity, comprising: a storage device, configured to store instructions (See; Fig. 1 for storage system 11); and a processor, coupled to the storage device (See; Fig. 1 for Processor 12), configured to execute the instructions to perform operations of: obtaining an input fingerprint information when a fingerprint sensor senses a fingerprint (See; Fig. 3 S01) and comparing the input fingerprint information with a pre-stored valid fingerprint to calculate a similarity between the input fingerprint information and the pre-stored valid fingerprint (See; Fig. 1 and p[0014] for fingerprint acquisition module 101 and fingerprint comparison module 102 which obtain a fingerprint and compare it one or more predetermined fingerprints to calculate a similarity). Huang fails to explicitly teach controlling a vibration strength of a vibration motor according to the similarity.	 However, Katoh teaches a system for providing a vibration notification based on a fingerprint similarity comprising controlling a vibration motor to vibrate according to a matched fingerprint (See; Fig. 6 and p[0073] where after an input fingerprint is compared to a pre-registered fingerprint and they coincide with each other, authentication is successful. At this time a vibration motor provided in an alerting unit 111 is driven to notify that the authentication ends in success by the vibration function). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huang to use the vibration motor of Katoh so as to provide haptic feedback to the user upon successful authentication, increasing user satisfaction in the device. The combination of Huang and Katoh fail to explicitly teach controlling a vibration strength of a vibration motor according to the similarity.	However, Shin teaches a notification system based off a degree of similarity between two situations (See; p[0051]); controlling a vibration strength of a vibration motor according to the similarity. (See; p[0085] where the notification control section causes vibration, where the strength of the vibration may be set based on the degree of similarity). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katoh’s vibration motor to modify its strength of vibration based on a degree of similarity so as to offer more than one type of feedback to the user from the vibration motor during fingerprint authentication, increasing user satisfaction in the device.	In regards to claim 10, Huang teaches wherein the processor executes the instructions to further perform operations of: obtaining the input fingerprint information when the fingerprint sensor senses the fingerprint (See; Fig. 3 S01); and comparing the input fingerprint information with the pre-stored valid fingerprint to calculate a percentage of the input fingerprint information identical to the pre-stored valid fingerprint to determine the similarity between the input fingerprint information and the prestored valid fingerprint (See; Fig. 1 and p[0014] for fingerprint comparison module 102 which calculates a similarity between the acquired fingerprint and each of the predetermined fingerprints on a percentage basis).See; p[0085] where the notification control section causes vibration, where the strength of the vibration may be set based on the degree of similarity). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Katoh’s vibration motor to modify its strength of vibration based on a degree of similarity so as to offer more than one type of feedback to the user from the vibration motor during fingerprint authentication, increasing user satisfaction in the device. 	In regards to claim 12, Katoh teaches wherein the processor executes the instructions to further perform operations of: comparing the input fingerprint information with the pre-stored valid fingerprint to see if the input fingerprint information is a valid fingerprint; and if the input fingerprint information is determined as a valid fingerprint, then controlling the vibration motor to output a maximum vibration strength (See; Fig. 6 and p[0073] where after an input fingerprint is compared to a pre-registered fingerprint and they coincide with each other, authentication is successful. At this time a vibration motor provided in an alerting unit 111 is driven to notify that the authentication ends in success by the vibration function. Since Katoh’s vibration motor only has one vibration setting, then the vibration output at authentication would be at the maximum vibration strength allowed by the vibration motor).	In regards to claim 13, Huang teaches upon the condition that the similarity is higher than the threshold, determining the input fingerprint information to be a valid fingerprint (See; p[0014] where if the calculated similarity is greater than a predetermine value the acquired fingerprint is determined to be a match). Huang fails to explicitly teach wherein the processor executes the instructions to further perform operations of: calculating the vibration strength according to a formula y=x*ymax/xth; wherein y is the vibration strength, x is the similarity, ymax is the maximum vibration strength, and xth is a similarity threshold.		However, Shin teaches wherein the processor executes the instructions to further perform operations of: calculating the vibration strength according to a formula y=x*ymax/xth; wherein y is the vibration strength, x is the similarity, ymax is the maximum vibration strength, and xth is a similarity threshold (See; p[0085] where when the similarity is calculated as a percentage as taught by Huang, the above calculation is just multiplying the percentage by the motor’s maximum vibrating strength. If the similarity threshold is set to 100% then the motor will vibrate in sync with the percentage. i.e. a similarity of 50% results in a vibration strength of 50%. Thus Shin shows vibrating strength directly corresponds to the similarity and thus would read on the above equation when xth = 100%). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huang and Kato to use a 1 to 1 similarity to vibration strength ratio so as to more exactly provide understandable haptic feedback to the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627